Citation Nr: 0121772	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  01-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a compensable rating for allergic 
rhinitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from August 1996 to 
May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for asthma; 
granted service connection for rhinitis and assigned a 
noncompensable rating; and granted service connection for a 
right ankle disorder and assigned a 10 percent rating.  

In April 2001, the veteran expressed her disagreement with 
the above noted decision and the RO provided her with a 
Statement of the Case in June 2001.  However, in her 
substantive appeal (VA Form 9), the veteran only appealed the 
issues related to asthma and allergic rhinitis.  
Consequently, those are the only two issues that have been 
certified for appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's asthma preexisted service, and was not 
aggravated by her military service.  

3.  The medical evidence does not show that the veteran has 
polyps or obstructed nasal passages.  



CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2000).  

2.  The criteria for an initial compensable rating for 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 
4.97, Diagnostic Code 6522 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2000)) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  

The Board finds that the revisions are applicable to the 
claim on appeal as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board also finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In particular, the 
veteran was provided adequate notice as to the evidence 
needed to substantiate her claim, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Furthermore, she was 
provided with the necessary VA medical examination.  As such, 
the Board will proceed on the merits of the claims, and will 
decide the issues in light of the revised statutes.  
I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (1999).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  

The Court of Appeals for Veterans Claims (Court) has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that a higher court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).  

Upon enlistment examination in August 1994, it was reported 
that examination of the veteran's lungs and chest was 
abnormal.  No further entries were indicated.  In September 
1996, approximately two weeks into basic training, she 
presented with complaints of breathing difficulties since 
late August.  She stated that there was a family history of 
asthma, but that she had never been diagnosed with the 
condition.  She stated that she had experienced wheezing and 
shortness of breath since she was 11-12 years old.  Based 
upon a review of the medical findings and clinical 
observation of the veteran, a Physical Evaluation Board 
concluded that her asthma existed prior to service.  Thus, 
the Board finds the presumption of soundness has been 
rebutted by the contemporaneous clinical evidence and history 
recorded in service, and that the veteran's asthma existed 
prior to service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
asthma worsened, or became aggravated, during service.  As 
noted above, there must be a showing that the veteran's 
underlying condition, as contrasted to the symptoms, 
increased in severity.  

Following a review of the evidence, the Board concludes that 
the veteran's asthma was not aggravated by service.  The 
Board notes that it may reasonably be concluded that there 
was an increase in the veteran's disability during service 
because she required medication to control her symptoms.  She 
had previously indicated that she did not require medication 
for breathing problems prior to service.  Therefore, the 
presumption of aggravation also applies.  However, the Board 
finds that this presumption has also been rebutted because 
the Physical Evaluation Board found that the increase was due 
to the natural progress of the disease.  As discussed above, 
the mere fact that flare-ups occurred during arduous military 
activities does not mean that the underlying, pre-existing 
disorder, underwent permanent aggravation.  Accordingly, 
service connection for asthma is not warranted.  

The Board notes that the veteran and her mother have asserted 
the veteran did not have asthma prior to service.  
Nevertheless, the contemporaneous medical evidence documents 
that the veteran had breathing problems from the time she was 
12 years old.  Based on this, the physicians who examined her 
in service concluded that the condition existed prior to 
service.  In a similar case, Harris v. West, 11 Vet. App. 456 
(1998), the Court held that a doctor's unequivocal and 
uncontradicted opinion that, based on the veteran's history, 
the condition preexisted service and, although it worsened in 
service, such worsening was due to the natural progression of 
the disease, was clear evidence of preexistence.  Therefore, 
the Board finds the medical evidence more probative than the 
veteran's testimony on the issue of preexistence.  

II.  Compensable Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  In contrast, where a veteran takes exception 
to an initial rating decision, separate or staged ratings may 
be assigned for separate periods based on the evidence of 
record.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

The general rating criteria for allergic or vasomotor 
rhinitis provides that a 10 percent disability rating is 
warranted for rhinitis without polyps, but with greater than 
50-percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  A 30 percent disability 
rating is warranted if polyps are present.  38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6522 (2000).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  

Service medical records reveal that the veteran was diagnosed 
with allergic rhinitis.  Upon VA examination in January 2001, 
clinical evaluation revealed that the nares were patent 
without mucosal changes.  The physician concluded that the 
condition was well-controlled with medications.  Based on 
this evidence, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
allergic rhinitis.  Medical records do not show that the 
veteran has either polyps or obstruction.  Consequently, she 
has not met the minimum requirements for a 10 percent rating 
for her condition.  38 C.F.R. § 4.97, DC 6522.  Therefore, a 
compensable rating for the service-connected allergic 
rhinitis is not warranted during any period of the appeal.  
See 38 C.F.R. § 4.31; Fenderson, supra.  



ORDER

Entitlement to service connection for asthma is denied.

Entitlement to a compensable rating for rhinitis is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

